CASANUEVA, Judge.
Louis Murray has challenged his convictions and sentences for a number of offenses committed between May 29, 1996, and August 31, 1996. We find no merit in his challenges to his convictions and affirm.
Mr. Murray also challenges his sentencing pursuant to the 1995 sentencing guidelines, which he contends are unconstitutional based on this court’s decision in Heggs v. State, 718 So.2d 263 (Fla. 2d DCA 1998). Mr. Murray claims that his permissible sentencing range would have been lower had it been calculated on a 1994 guidelines scoresheet.
The Florida Supreme Court has now held that chapter 95-184, Laws of Florida, was unconstitutionally enacted because it violated the single subject provision of article III, section 6, of the Florida Constitution. See Heggs v. State, 759 So.2d 620 (Fla.2000). For defendants to obtain relief under Heggs, their sentences must fall within the applicable window period of October 1, 1995, through May 24, 1997. See Trapp v. State, 760 So.2d 924 (Fla.2000). Furthermore, if the sentence imposed pursuant to the unconstitutionally-enacted guidelines could have been lawfully imposed, absent a departure, under the 1994 guidelines, the defendant is not entitled to relief.
Accordingly, we affirm Mr. Murray’s convictions but remand this case for the trial court to reconsider his sentence pursuant to this court’s ruling in Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000). See also Salters v. State, 758 So.2d 667, 669 n. 4 (Fla.2000). On remand the trial court must confirm the dates of Mr. Murray’s offenses and determine whether his sentence could not have been imposed under the 1994 guidelines without a departure. If the answer is affirmative, Mr. Murray must be resentenced in accordance with the valid guidelines in existence at the time he committed his offenses. If the court enters an order declaring resentenc-ing unnecessary, it should attach all documents necessary to reach that conclusion. See Smith, 761 So.2d at 422.
Convictions affirmed; remanded with instructions to reconsider sentencing.
PATTERSON, C.J, and GREEN, J., Concur.